I consider the evidence in this case as certified with sufficient formality, under the provisions of Code, 56-6-36, to bring it into the record, and that, being so certified, it is a part of the record of the case without a formal order for that purpose.
Every formal bill of exceptions relating to evidence includes a certificate of that evidence. Our statute so requires. Code,56-6-35 provides that "if the action or opinion of the court be upon any question involving the evidence or any part thereof, either upon a motion for a new trial or otherwise, the court shall certify all the evidence touching such question, * * *." The bill of exceptions in this case embodies such a certificate. The evidence is set out in full, *Page 533 
followed by an attestation by the judge which includes these paragraphs:
    "I, M. L. Jarrett, Judge of the Circuit Court of Greenbrier County, West Virginia, do hereby certify that the foregoing is a true and correct transcript of the evidence introduced on the trial of the above mentioned case held on the 3rd day of August, 1943.
    And the undersigned Judge of said Court further certifies that the foregoing evidence was all the evidence introduced to the Court and jury on behalf of the plaintiff and as well also all the evidence introduced to the Court and jury on behalf of the defendants upon the trial of the foregoing case, together with the objections of the respective parties thereto, as well as the rulings of the Court thereon, and the exceptions of the respective parties to such rulings."
The sole requirement of the statute in regard to the form of certification is as follows:
    " * * *. Such certificate shall be inserted or appended at the end of such transcript and may be substantially as follows:
    The foregoing transcript contains all the evidence and testimony introduced or reported, and all the proceedings reported, on the trial of this cause. Teste: this __________ day of __________, 19__, __________, Judge; * * *." Code, 56-6-36.
Nor does it matter that the certified evidence is embodied in an attempted bill of exceptions. Pleadings and other papers in a case are to be interpreted precisely as any other written instrument. McCray v. Craig, 70 W. Va. 735, 75 S.E. 79; Town ofCameron v. Hicks, 65 W. Va. 484, 64 S.E. 832. Any instrument in writing may be in legal effect far less than was intended or purported. The title of an instrument does not determine its character. An ostensible deed may fail as such and yet be effective as something else. Garten v. Layton, 76 W. Va. 63,84 S.E. 1058; Weinrich v. Wolfe, 24 W. Va. 299. A writing purporting to be a bond may operate as a will. Roberts v.Coleman, 37 W. Va. 143, *Page 534 16 S.E. 482. An attempted statutory bond may so operate only as a common law bond. Chambers v. Cline, 60 W. Va. 588,55 S.E. 999; Hall v. Wadsworth, 35 W. Va. 375, 14 S.E. 4. A verified answer under certain circumstances may be effective only as an affidavit. First Nat. Bank of Ceredo v. HuntingtonDistilling Co., 41 W. Va. 530, 23 S.E. 792. The principle illustrated by these random cases is general. It has been applied in a case precisely like the one before us. Our statute relating to the use of a certificate of evidence in lieu of a bill of exceptions is taken almost verbatim from the Code of Virginia. In Ellis v. Town of Covington, 122 Va. 821,94 S.E. 154, a bill of exceptions containing an adequate certificate of evidence was used after the abolition by statute of bills of exceptions, but the evidence therein certified was held sufficiently authenticated for review. The Court said: "The mere form of the exception, therefore, even a formal bill of exception under the former practice, will not prevent its consideration, if the provisions of the act are substantially complied with." There is, therefore, no legal obstacle discoverable which will prevent our regarding this certificate of evidence as precisely what it is and ignoring wholly the attempt to embody it in a bill of exceptions.
Code, 56-6-36, is the whole law relating to the preservation of the evidence on the trial of an action at law by certificate. The common law provided no machinery for accomplishing that purpose. Even bills of exception are of statutory origin. Omohundro v. Palmer, 158 Va. 693,164 S.E. 541, 3 Am. Jur. 239. Within constitutional limits the legislature may authorize such procedure for this purpose as it may see fit. Its power in this field was not exhausted by providing for the use of a bill of exceptions. The section of the statute providing for a certification of the evidence is expressly made an alternative procedure to that by way of bills of exception. The first sentence of the section is: "In lieu ofthe bill of exceptions provided by the preceding section, it shall be sufficient that any matter intended to become a part of the record in any case shall be certified as provided in the following provisions *Page 535 
of this section:" (Emphasis supplied.) The procedure authorized by section 36 is not supplemental or ancillary to a bill of exceptions, but a wholly independent procedure, complete in itself.
The effect of such certification is not left to doubt or construction, but is precisely stated in subsection (d) of section 36 as follows:
    "(d) Effect of certification in accordance with this section. — In all cases, in order to preserve of record to all intents and purposes any exception to any action, ruling, order or judgment of the trial court, or any matter arising in the course of the trial or hearing of a cause, it shall be sufficient that the trial judge, on the application of any party, shall certify the same simply and substantially in accordance with the provisions of this section;"
This subsection defines exactly the effect of the certification thus provided in the section and states what is necessary, and what shall be sufficient, to preserve of record to all intents and purposes the matters therein dealt with. If this certificate preserves these matters of record to all intents and purposes, what else can possibly be necessary?
The statute in effect says that nothing additional shall be required — that the certificate shall be sufficient. Since the legislature did not require the certificate to be made a part of the record by a formal order, what power has this Court so to do?
Nor can we, with propriety, absorb into section 36, by analogy or otherwise, any of the provisions of section 35 relating to the preservation of evidence by a bill of exceptions. The sections are not parallel or interlocking. Each expressly provides a specific method by which the bill of exceptions and the certification of the evidence, respectively, shall be brought into the record. Section 35 states that a bill of exceptions "shall be made a part of the record" in the case, thereby clearly indicating that it is not a part of the record by virtue of its own character, but must be made such by a formal order. Section 36 *Page 536 
contains no such requirement, but directly says that matters certified according to that section shall thereby be preserved of record to all intents and purposes. After this provision it, of course, would be redundant to add that no formal order is necessary to make the certificate a part of the record. That which is by statute made sufficient for a stated purpose is sufficient for that purpose without an additional statement that nothing more shall be required.
Other provisions of the Code interlock with the section under discussion. Section 20 of the article in which section 36 is found, as amended by the Code of 1931, contains the following provision:
    "Every instruction or charge in writing read to the jury and every instruction or charge in writing prayed by any party and refused by the court, provided, in either case, that such instruction or charge have a notation thereon showing the action of the court with reference thereto over the signature of the judge, as provided in the preceding section, shall, together with the objections and exceptions thereto, indorsed thereon, be a part of the record in the case and shall be included and copied in any transcript of the record without the formality of a bill of exceptions or any formal certification provided for in subsequent sections of this article."
These two provisions came into our statutory law by the same act of the legislature, namely, the Code of 1931. There certainly can be no question that under this section 20 instructions authenticated by a judge's signature become part of the record without any formal order for that purpose. This section and section 36 were thus clearly intended to obviate the complications and intricacies then required to make evidence and instructions part of the record. The miscarriage of justice in many, many cases in our reports because of a failure strictly to comply with the requirement of the statute in this regard has been notorious for many years in this jurisdiction. This was the evil sought to be reached and sections 20 and 36 of article *Page 537 
6 are plainly the remedy provided. The necessity for bringing instructions and evidence into the record solely by bills of exceptions and formal orders was clearly intended to be, and has been, effectively abolished.
It is not to be assumed that, in making these amendments, the legislature was concerning itself simply with captions and the attestation clause — with the form of the instrument by which evidence, instructions, and such matters were preserved. These were not the evils to be cured. No case is reported in which the evidence or instructions were lost by reason of defects of this character. It has always been the failure to conform to the intricacies of the statute for making record of these instruments that has wrecked so many cases on appeal. Are we to assume that the legislature intended to deal so elaborately with harmless trifles, and to leave untouched the very root of one of the most discreditable evils of our appellate procedure, with which this Court, and every practitioner of law and every court of this state, has so long been painfully familiar? The purpose of the remedy may be deduced from the disease.
Another statute relating to the preservation of evidence in the trial of an action at law is not without significance.
Chapter 98 of the Acts of the Legislature of 1921, deals with shorthand reporters for courts. Section 3 of this chapter requires such reporters to furnish to any party to a case on request "a copy of the testimony or other proceedings, written out in longhand or typewriting", and further provides that: "A copy of such testimony or proceedings, when certified by the official reporter and by the judge of the court, shall be authentic for all purposes, and may be used in making up the record on appeal; * * *." This statute was held not to obviate the necessity for bills of exception and the usual orders making them a part of the record. Hall v. Shelton, 93 W. Va. 592,116 S.E. 12. But by the Code of 1931 (51-7-4) this provision was amended so as to read thus: "A transcript of such testimony or proceedings, when certified by the official reporter and by the judge of the court, shall be authentic for all purposes, *Page 538 
and shall be used by the parties to the cause in any further proceeding therein wherein the use of the same may be required. It may be used, without further authentication, in making up the record on appeal, as provided in sections thirty-six and thirty-seven, article six, chapter fifty-six of this Code;" Note that the evidence and proceedings so certified may be used "without further authentication, in making up the record on appeal, as provided in sections thirty-six and thirty-seven, * * *"; but that section thirty-five, relating to bills of exceptions, of article six of chapter fifty-six, is not mentioned. This statutory provision, enacted simultaneously with section thirty-six, strongly confirms the above appraisal of the latter.
Finally, section 37 of this article is not without significance. It is therein provided that: "The appellate court * * *, wherever necessary to a decision * * *, consider any exception, the evidence or any part thereof * * *, or any other matter preserved of record in such cause by the certificate of the trial judge or by bill of exceptions as provided by the two preceding sections, or by the signature of the trial judge as provided by section twenty of this article; * * *". Thus there is recognized by the statute three methods by which such matters may be "preserved of record". A subsequent provision of the statute provides that "* * * all such separate matters,however made a part of the record, shall be read and considered together as component parts of one entire record", thus again recognizing that there are more ways than the single one by use of a formal order whereby matters may be brought into the record.
The source from which section 36 is derived does not militate against the view here expressed, to say the least. It comes from the Virginia Code, in substance, and chiefly in form. The Supreme Court of that state has said that the purpose of the act is to provide an informal alternative procedure to the old bill of exceptions, and that it is to be liberally construed.Ellis v. Town of Covington, supra. No provision of the Virginia Statute requires a certificate of evidence to be made of record by an order, and *Page 539 
no decision of that jurisdiction holds such order necessary. A number of cases in that state deal with the time and manner of certification, but none even intimate that such an order was ever used, thereby indicating it to be of no importance. Our own judicial history is the same. This Court cannot but know that numerous records have come before us with the evidence duly certified but not brought into the record by any entry on the order book of the court, and yet no point hitherto has ever been made of this situation. In State v. Berle, 117 W. Va. 825,188 S.E. 481, there was no order making the certificate a part of the record. A motion to strike out the certificate on the ground that it was signed too late was overruled, but the absence of the order was either ignored or not noticed. The motion to dismiss in the present case is based solely on the premise that the instrument before us is a bill of exceptions not of record and nothing else. Apparently neither bench nor bar, in this State nor Virginia, has ever questioned that, under section 36, evidence becomes of record by the certificate alone. This circumstance alone is strongly persuasive of the correctness of the views above expressed.
Judge Fox concurs in this note.